Citation Nr: 1540068	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-24 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a heart condition, to include as secondary to in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971, which includes service in the Republic of Vietnam (Vietnam).  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In August 2013, the Veteran testified at a videoconference before the undersigned Veterans Law Judge.

In a September 2014 decision, the Board reopened the Veteran's claim for service connection for a heart condition and denied this claim on the merits.  The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2015 Joint Motion for Partial Remand (JMR), the Court vacated the September 2014 decision with regard to the Board's denial of service connection for a heart condition and remanded this issue to the Board for action consistent with the terms of the JMR.

The JMR indicates that the VA medical opinions of record are inadequate.  It was noted that the clinician who addressed the Veteran's claim in December 2011 and February 2012 indicated that the etiology of the Veteran's heart condition is unknown, and another clinician reported in November 2012 that the Veteran does not have a confirmed diagnosis of heart disease without performing any tests to support this opinion.

Under the terms of the JMR, the Board must remand the present claim so that VA may provide an examination to identify the Veteran's current heart condition and obtain an opinion as to the etiology of any identified condition.  Thus, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, VA is required to assist a claimant in the development of a claim by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Pursuant to the terms of the June 2015 JMR, the Board finds that VA must provide an examination and obtain a medical opinion concerning the likely etiology of the Veteran's current heart condition on remand.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder, physically or electronically, all records of the Veteran's recent and pertinent VA treatment.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current diagnosed heart condition.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions.

   (a) Identify all heart conditions currently present.  In doing so, specifically state whether the Veteran has ischemic heart disease and coronary artery disease.

   (b) Offer an opinion as to whether it is at least as likely as not that a current heart condition had its onset in service, or was otherwise caused by an in-service disease or injury.
   
   (c) Offer an opinion as to whether it is at least as likely as not that a current heart condition had its onset within one year of the Veteran's discharge from his period of active service.
   
   (d) Offer an opinion as to whether it is at least as likely as not that a current heart condition was caused or aggravated by the Veteran's presumed in-service exposure to herbicides in Vietnam.
   
The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




